On Rehearing
JOHNSON, Judge.
At the insistence of appellee Burch we have re-examined the record of this case.
The evidence establishes the following conduct of James Dennis, independent insurance adjuster, who, the uncontradicted evidence shows, acted as agent for the appellant, and with whom appellee dealt in this matter. On December 24, 1959, Dennis explained to Burch that American Liberty Insurance Company would pay his property damage after he signed a proof of loss. On January 5, 1960, Dennis sent Burch a proof of loss and a medical loss contract along with a letter requesting that he sign and return them. When Burch signed the medical loss contract on February 24, 1960, in Dennis’ office, Dennis “told him we need a Proof of Loss”. Monthly, until the general release was given, Dennis told Burch’s attorney to include property damage in any suits against Wright.
Dennis’ conduct did not cause the appellant to waive his contractual right to receive a signed proof of loss.
Application for rehearing overruled.